    Case: 3:19-cv-50334 Document #: 48 Filed: 02/03/21 Page 1 of 3 PageID #:382




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                          WESTERN DIVISION

 Sarah Marsden,

                    Plaintiff,
                                               Case No. 3:19-cv-50334
        v.
                                               Honorable Iain D. Johnston
 Kishwaukee Community College,
 Laurie Borowicz, Cindy McCluskey, and
 Dave Dammon,

                    Defendants.


                    MEMORANDUM OPINION AND ORDER

      Sarah Marsden allegedly held a teaching position at Kishwaukee Community

College. No more. Now, she says she works in a counseling role. Dkt. 32, at ¶ 47.

The troubling allegations that led to this change in her professional life gave rise

the present action. She alleges First Amendment retaliation and a slew of state law

claims. Defendants—Kishwaukee Community College, Laurie Borowicz, Cindy

McCluskey, and Dave Dammon—have moved the Court to dismiss her claims with

prejudice under a variety of theories. Dkts. 34, 39. The Court addresses only one.

      Before the Court can analyze alleged retaliation or whether Marsden’s speech

was protected, she must first identify the alleged speech. This is not complicated.

Marsden does not require the aid of discovery—she presumably knows what she

said. But, critically, she never alleges what she said. The Court and Defendants do

not even know the “gist” of what Plaintiff said. Jefferson v. Ambroz, 90 F.3d 1291,

1299 (7th Cir. 1996) (Rovner, J. concurring.) Granted, she alleges that she made a

                                           1
    Case: 3:19-cv-50334 Document #: 48 Filed: 02/03/21 Page 2 of 3 PageID #:383




FOIA request—but fails to tell us about it. Dkt. 32, ¶¶ 10–11, 14, 17, 42, 62. She

alleges in the vaguest of terms that she publicly criticized “the College’s misuse of

and misappropriation of public funds”—but fails to allege when this alleged speech

took place, or where, or in what form, or to whom she spoke, or even what she said.

Id. She also alleges that she participated in union activities—but again fails to

include any details, including whether she actually spoke or otherwise

communicated at all during these union activities. Id.

      Marsden, in a rather conclusory way, responds that these statements are

enough. In support, she relies on Pickering v. Board of Education, 391 U.S. 563

(1968). But the difference is that the Pickering plaintiff wrote a letter, the contents

of which were known and pleaded. Here, Marsden contends that she did not write

the letter that started this whole affair. As explained above, she has not alleged any

speech. The Court cannot embark upon an analysis of First Amendment protection

without first knowing what was allegedly expressed. Marsden further contends that

her allegations are enough because “potential corruption and misuse of taxpayer

dollars was a matter of public concern.” Dkt. 45, at 11. No doubt. But she never

alleges what she said about corruption or misuse of taxpayer dollars. Speech cannot

be about anything if not first communicated. After scouring the complaint, the

Court cannot find any allegations to explain what the speech in question is, and

thus cannot analyze whether it is about a matter of public concern or whether it is

protected.




                                           2
    Case: 3:19-cv-50334 Document #: 48 Filed: 02/03/21 Page 3 of 3 PageID #:384




      Because Marsden has not sufficiently alleged the speech, the Court saves for

another day the discussion of whether such speech is protected and whether

Defendants’ are entitled to qualified immunity. Furthermore, at this time, the

Court will not opine on Defendant’s motion to dismiss regarding counts II through

VIII because they are supplemental, state-law claims. If Marsden cannot continue

with her claim under the First Amendment, the Court will exercise its discretion to

decline supplemental jurisdiction over the remaining claims. Lavite v. Dunstan, 932

F.3d 1020, 1034–35 (7th Cir. 2019) (“The district court acted well within its

discretion in declining to exercise supplemental jurisdiction after it dismissed all

claims over which it had original jurisdiction. 28 U.S.C. § 1367(c)(3). This rule is not

rigid, but this practice is common and usually sensible if all claims within the

court’s original jurisdiction have been resolved before trial.”).

      Therefore, the Court grants Defendants’ motion to dismiss [34]. But the

Court dismisses without prejudice so that Marsden has another opportunity to

properly allege the speech in question. This should not be difficult. The Court and

Defendants have a simple question that must be answered before the action can

continue: What did Plaintiff say? Marsden must file an amended complaint or move

for voluntary dismissal by February 19, 2021. Defendants’ will then have until

March 12, 2021, to respond.



Date: February 3, 2021                By:       _____________________________
                                                Iain D. Johnston
                                                United States District Judge



                                            3
